DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      AMC PUBLISHING, LLC, a Florida limited liability company,
                          Appellant,

                                     v.

    HORIZON PUBLISHING, LLC, a Texas limited liability company,
                          Appellee.

                    Nos. 4D16-4352 and 4D17-1486

                          [February 22, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No. CACE
12-029610 (12).

   Kelly Anne Luther of Kasowitz Benson Torres LLP, Miami, for appellant.

   Christina Lehm, Beverly A. Pohl, and Linda Spaulding White of Broad
and Cassel, LLP, Fort Lauderdale, and Marc J. Kesten of Marc J. Kesten,
P.L., Parkland, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.